                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

TRAXCELL TECHNOLOGIES, LLC ,                  §
                                              §
       Plaintiff,                             §
                                              §        Case No. 2:17-CV-00042-RWS-RSP
v.                                            §
                                              §
HUAWEI TECHNOLOGIES USA INC.,                 §
                                              §
       Defendants.                            §

                                            ORDER

       The above entitled and numbered civil action was referred to United States

Magistrate Judge Roy S. Payne pursuant to 28 U.S.C. § 636.                Now before the Court

is the Report & Recommendation (Docket No. 245) by Magistrate Judge Payne, which

recommends that Motion for Partial Summary Judgment Regarding Non-Infringement and

Damages (Docket No. 199) be DENIED. No objections to the Report & Recommendation have
   .
been filed.

       Having       reviewed   Magistrate   Judge     Payne’s   report,    Defendant’s   Motion,

Plaintiff’s Response (Docket No. 208), Defendant's Reply (Docket No. 213) and Plaintiff's Sur-

reply (Docket No. 216) to Defendant’s Motion, the Court hereby ADOPTS Magistrate

Judge Payne’s Report & Recommendation.              Accordingly, Defendants’ Motion for Partial

Summary Judgment Regarding Non-Infringement and Damages (Docket No. 199) is DENIED.

       It is so ORDERED.

      SIGNED this 10th day of January, 2019.



                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE
